Celebrezze, C.J.,
dissenting. While I agree with the majority that the record does not establish that the city of Tallmadge acted fraudulently, or abused its discretion, I cannot concur with their reasoning in ruling that appellant’s land did not abut the vacated street. Therefore, I respectfully dissent.
The majority opinion ignores this court’s previous definition of “abutting.” While arising in a different context, in the case of In re Appropriation for Hwy. Purposes (1969), 18 Ohio St. 2d 214 [49 O.O.2d 242], we defined the term “abuts” to mean simply “ ‘to touch along a border’ or ‘to border on.’ ” Id. at paragraph two of the syllabus. Applying that definition to the instant cause, it is clear to me that the points of intersection between appellant’s land and the city of Tallmadge fall within that definition making appellant an abutter to the vacated portion of Sperry Drive in Tallmadge. Precisely, appellant’s property “touch[es] along a border” of the vacated street. For that reason, I would hold that appellant is an “abutter” and entitled to protection under Kinnear Mfg. Co. v. Beatty (1901), 65 Ohio St. 264; New York, Chicago & St. Louis Rd. Co. v. Busci (1934), 128 Ohio St. 134; and State, ex rel. *189Merrit, v. Linzell (1955), 163 Ohio St. 97 [56 O.O. 166]. The following portion of Kinnear, supra, cited by the court actually supports this proposition. It was stated in Kinnear, supra, at 283:
“* * * Where his property is not in physical contact with the vacated portion of the street, and he has other reasonable means of access, the individual has no right of action by which he can enjoin the obstruction, or recover damages. * * *” (Emphasis added.)
Thus, the focus of the inquiry is whether the allegedly abutting land is in physical contact with the vacated street. It is undisputed that appellant’s land is in physical contact with the portion of Sperry Drive vacated by the city of Tallmadge. Hence, appellant must be considered an abutter under the law.
Moreover, the majority opinion creates more problems than it resolves. While determining that two points of intersection do not amount to “abutting,” the court does not offer a workable definition of that term. This begs the question of how many “points” of intersection will be necessary before a landowner is considered an “abutter” to a vacated street.
In my view, the far better course is to hold that if property touches any point along the vacated public street, the property owner will be deemed an “abutting” landowner and be entitled to enjoin the vacation until compensation is paid, however slight, for the impairment of access to the abutting property.
Accordingly, I would reverse the judgment of the court of appeals.